Citation Nr: 0944497	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar 
spine arthritis.

2.  Entitlement to an initial rating higher than 10 percent 
for left leg radiculopathy.

3.  Entitlement to an initial rating higher than 10 percent 
for right leg radiculopathy.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1971 to August 
1991.
 
These matters come before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, in response to the Veteran's claim for an 
increased rating for his lumbar spine arthritis, rated 20 
percent disabling, the RO granted a temporary 100 percent 
rating based on surgical treatment necessitating 
convalescence, and continued the Veteran's 20 percent rating 
thereafter, thus denying his claim for an increased rating 
for this disability.  The RO also granted service connection 
for bilateral lower extremity radiculopathy and assigned 
separate 10 percent ratings for each disability.

In addition, the RO denied the Veteran's claim for a TDIU and 
denied his petition to reopen his previously denied claim for 
a left knee disability.  Regardless of the RO's actions as to 
the petition to reopen, the Board must initially determine 
whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

After the Veteran submitted additional evidence, the RO 
continued each of the above determinations in an April 2006 
rating decision.

In September 2009, the Veteran testified during a hearing at 
the RO before the undersigned; a transcript of that hearing 
is of record.  During the hearing, the Veteran noted that he 
continued to receive regular treatment at a VA Medical Center 
(VAMC) (p. 6).  The undersigned indicated that, in light of 
this treatment, up to date records would be retrieved via 
computer (p. 12).  The Veteran, through his representative, 
agreed to waive initial RO review of this evidence (p. 12), 
and signed a September 2009 statement in support of claim (VA 
Form 21-4138) confirming this waiver.  The Board will 
therefore consider this evidence in its decision.  38 C.F.R. 
§ 20.1304(c) (2009).

The issues of entitlement to service connection for a left 
knee disability and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Forward flexion of the Veteran's thoracolumbar spine is 
not limited to 30 degrees or less and there is no ankylosis 
of the thoracolumbar spine.

2.  The incomplete paralysis of the Veteran's sciatic nerve 
is moderate rather than mild or moderately severe with regard 
to each lower extremity.

3.  In a July 1994 rating decision, the RO denied the 
Veteran's claim for service connection for a left knee 
disability.  The Veteran did not appeal this decision.

4.  Evidence received since the July 1994 decision relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a left knee disability, and raises a 
reasonable possibility of substantiating this claim.

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
lumbar spine arthritis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010-5237 (2009).

2.  The criteria for a rating of 20 percent, but no higher, 
for left leg radiculopathy, are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a rating of 20 percent, but no higher, 
for right leg radiculopathy, are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2009).

4.  The July 1994 decision that denied the claim for service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

5.  Evidence received since the July 1994 decision is new and 
material and the claim for service connection for a left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As noted above, the claims for higher initial ratings for 
bilateral lower extremity radiculopathy arise from the 
Veteran's disagreement with the initial rating assigned after 
the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As to the petition to reopen the claim for service connection 
for a left knee disability, the Board is granting the 
petition and it is therefore substantiated.  There are 
therefore no further VCAA duties with regard to  the petition 
to reopen.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

As to the claim for an increased rating for lumbar spine 
arthritis, in a November 2004 letter, the RO notified the 
Veteran that to substantiate this claim, the evidence had to 
show that this service-connected condition had worsened.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The November 
2004 letter nonetheless told the Veteran that he should 
submit any additional evidence that would substantiate his 
increased rating claim.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim, in March 2006 and July 2008 letters.

During the pendency of the appeal, the Court indicated that 
there were additional VCAA notice requirements for increased 
ratings claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Federal Circuit vacated this decision in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In any event, the July 2008 letter complied with these 
requirements.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, post-service VA and private  treatment records, and 
the records of the Social Security Administration's (SSA's) 
disability determination.  In addition, the Veteran was 
afforded multiple VA examinations as to the severity of his 
lumbar spine arthritis and these examination reports included 
findings sufficient to rate this disability under the 
applicable criteria, as discussed below.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for an increased rating for lumbar 
spine arthritis and for higher initial ratings for bilateral 
lower extremity radiculopathy, and the petition to reopen the 
claim for service connection for a left knee disability, are 
thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case with the Veteran's lumbar spine 
arthritis, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, as is the case 
with the ratings for bilateral lower extremity radiculopathy, 
separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  Staged ratings are also appropriate for 
an increased rating claim when the factual findings show 
distinct time periods during the appeal period where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  


Lumbar Spine Arthritis

The Veteran's lumbar spine arthritis is rated 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010-5237.  
This hyphenated diagnostic code reflects that the Veteran's 
lumbar spine arthritis is rated pursuant to DC 5010 (and DC 
5003) on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  DC 5237 is applicable to lumbosacral strain.  All 
disabilities of the spine, however, are rated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes.

Under the General Rating Formula, the Veteran's current 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.

A higher, 40 percent rating is not warranted for the 
Veteran's lumbar spine arthritis under the General Rating 
Formula because the evidence does not reflect that there has 
been forward flexion of the thoracolumbar spine to 30 degrees 
or less or ankylosis.  On the December 2004 VA examination, 
flexion was to 60 degrees and there were range of motion 
figures for extension and left and right lateral flexion and 
rotation.  On the September 2005 VA examination, forward 
flexion was to 60 degrees with pain at 60 degrees and range 
of motion figures were given for all other planes.  On the 
January 2006 VA examination, forward flexion was to 45 
degrees and range of motion figures were given for all other 
planes.  Increased pain began at 30 degrees of flexion, but 
the Veteran was able to continue to 45 degrees of flexion 
with repeated efforts.  On the July 2007 VA examination, 
flexion was to 80 degrees and there were range of motion 
figures given for all other planes with moderate discomfort.  
On the September 2008 VA examination, range of motion of the 
lumbar spine appeared to be normal flexion to 90 degrees and 
normal range of motion in the other planes, with mild to 
moderate pain at the end of forward flexion and left and 
right lateral flexion.

Thus, the medical evidence does not indicate that forward 
flexion of the thoracolumbar spine was limited at any time to 
30 degrees or less, or that there was ankylosis of the 
thoracolumbar spine.  The Board notes that the Veteran 
testified at the Board hearing that his forward flexion was 
often restricted to 30 degrees or less (p. 4).  The Veteran 
is competent to report objective manifestations of his lumbar 
spine arthritis, but testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran did not 
indicate how he measured the forward flexion of his 
thoracolumbar spine, or indicate the specific range of motion 
figures or how they were determined.  In contrast, the VA 
examiners indicated that they had used a goniometer and gave 
specific range of motion figures.  Thus, to the extent that 
the Veteran is competent to testify that the forward flexion 
of his thoracolumbar spine is often limited to 30 degrees or 
less, his general testimony is outweighed by the multiple 
specific medical findings by health care professionals 
indicating that the forward flexion of his thoracolumbar 
spine has consistently been greater than 30 degrees 
throughout the appeal period.

In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, a higher rating is not warranted for the 
Veteran's lumbar spine arthritis under the DeLuca factors 
because there is no indication that there has been functional 
limitation resulting in forward flexion limited to 30 degrees 
or less or ankylosis -- the requirements for the next higher 
40 percent rating under the General Rating Formula.  The only 
mention of 30 degrees flexion or less was on the January 2006 
VA examination, where increased pain began at forward flexion 
of 30 degrees of flexion.  Significantly, however, the VA 
examiner indicated that the Veteran was able to continue to 
45 degrees of flexion with repeated efforts, thus reflecting 
that there was no function limitation to 30 degrees of 
flexion.  There was no other indication of functional 
limitation caused by the DeLuca factors warranting a higher 
rating even considering the Veteran's consistent complaints 
of pain in his written statements and during examination.  On 
the December 2004 VA examination, the Veteran complained of 
Veteran complained of a constant dull ache with increased 
pain with prolonged standing, walking, bending, and lifting 
and continued radiating pain.  The December 2004 VA examiner 
indicated that the there were no flare-ups and that there was 
no additional limitation by pain, fatigue, weakness, or lack 
of endurance following repetitive movement.  On the September 
2005 VA examination, the Veteran complained of chronic daily 
pain with radiation to the legs.  The September 2005 VA 
examiner indicated that there were no reports of flare-ups.  
On the January 2006 VA examination, the Veteran complained of 
dull pain and sharp pain with movement.  The January 2006 VA 
examiner indicated that there was no fatigue, weakness, lack 
of endurance or incoordination.  The July 2007 VA examiner 
indicated that there were no additional limitations noted 
with three repetitions of movement related to pain, fatigue, 
weakness, or lack of endurance.  The September 2008 VA 
examiner indicated that repeated forward flexions did not 
decrease the range of motion or impair its function.

In addition, Note 1 to the General Rating Formula provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  As discussed below, the Veteran was granted 
service connection and separate 10 percent ratings for 
bilateral radiculopathy of the lower extremities associated 
with his lumbar spine arthritis, and the Board is increasing 
those ratings to 20 percent.  Thus, the Veteran is being 
compensated for these associated objective neurologic 
abnormalities.  Moreover, the December 2004 and September 
2005 VA examiners indicated that there were no associated 
features or symptoms such as bowel or bladder complaints or 
numbness and weakness, the January 2006, July 2007, and 
September 2008 VA examiners did not indicate that there were 
any such symptoms.  In addition, most of the VA examination 
reports, including that of September 2008, contained normal 
neurologic findings for the upper extremities.  Some however, 
such as the July 2007 report and August 2007 addendum, 
contained findings of upper extremity neuropathy.  However, 
the Veteran has not argued, and the evidence does not 
reflect, that these abnormalities are associated with the 
Veteran's lumbar spine arthritis.  A separate rating for any 
such neurologic abnormalities is therefore not warranted in 
connection with the Veteran's lumbar spine arthritis.

The Board has also considered the possibility of a higher 
schedular rating under the Formula for Rating IVDS Based on 
Incapacitating Episodes, which provides for ratings of 40 and 
60 percent for incapacitating episodes lasting 4 to 6 weeks 
and 6 weeks, respectively, during the previous twelve months.  
Note 1 to the Formula defines an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician.  Although the VA examination 
reports discussed above and X-ray and MRI evidence include 
diagnoses indicating intervertebral disc syndrome (herniated 
discs and degenerative disc disesase) the Veteran has not 
alleged, and the evidence does not reflect, that he has had 
incapacitating episodes as defined by the Note 1.  A rating 
higher than 20 percent is therefore not warranted under the 
Formula for Rating IVDS Based on Incapacitating Episodes.

For the foregoing reasons, a rating higher than 20 percent is 
not warranted for the Veteran's lumbar spine arthritis at any 
time during the appeal period, and the claim for an increased 
rating for this disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Bilateral Lower Extremity Radiculopathy

The Veteran's bilateral radiculopathy is rated under 
38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is warranted for moderately severe incomplete 
paralysis of the sciatic nerve. A 60 percent rating is 
warranted for severe incomplete paralysis, with marked 
muscular atrophy. An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve.  Complete paralysis 
of the sciatic nerve is indicated when the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  Id.

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule.  For the following reasons, 
the Board finds that the paralysis of the Veteran's sciatic 
nerve is most appropriately characterized as moderate 
incomplete paralysis.
On the January 2006 VA examination, there was intact but 
decreased vibratory sensation and light filament sensation to 
the feet.  Lower extremity strength was 5/5 and equal 
bilaterally.  Left and right leg straight leg raising 
reproduced radiating pain to the left and right heels at 50 
and 45 degrees, respectively.  On the July 2007 VA peripheral 
nerves examination, sensory and motor exams were intact, 
reflexes were diminished in both knee jerks and both ankle 
jerks.  Nerve Conduction Velocity (NCV) and Electromyography 
(EMG) study of the lower extremity showed mild to moderate 
peripheral neuropathy.  An August 2007 addendum confirmed 
this diagnosis and also indicated that radiculopathy of both 
extremities was not found.  On the September 2008 VA 
examination, the lower extremities were preserved to touch 
and pressure sensation, but there was absent pain and 
temperature sensation.  There were no atrophies and normal 
strength and gait, but achilles deep tendon reflexes were 
absent bilaterally.  The diagnoses included moderate 
peripheral neuropathy of both lower extremities.  The Veteran 
complained of pain and numbness in his legs and feet during 
the Board hearing and in his written statements.

Given that multiple objective symptoms of incomplete 
paralysis were found on the above examinations, including 
decreased sensation, positive straight leg raising, and 
diminished knee, ankle, and achilles reflexes, and the VA 
examiners characterized the Veteran's disability as mild to 
moderate and moderate, the incomplete paralysis is most 
appropriately characterized as moderate rather than mild.  
Moreover, as strength and motor examinations of the lower 
extremities were essentially normal, the incomplete paralysis 
is not appropriately characterized as moderately severe, even 
taking into account the Veteran's complaints of pain and 
numbness in the feet and legs.  As the symptoms of the 
Veteran's bilateral lower extremity disability, whether 
characterized as radiculopathy or peripheral neuropathy, most 
closely approximate the criteria for a 20 percent rating 
under DC 8520, separate 20 percent ratings, but no higher, 
must be granted for the Veteran's service-connected left and 
right leg radiculopathy.

For the foregoing reasons, the Board finds that the Veteran 
is entitled to increased, separate, 20 percent ratings for 
his right and left leg radiculopathy.  To the extent that he 
seeks ratings higher than 20 percent for these disabilities, 
his claims must be denied.  In reaching these conclusions, 
the Board finds that the preponderance of the evidence is 
against any higher ratings, and the benefit-of-the-doubt 
doctrine is therefore inapplicable to this extent.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. at 53-56.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's lumbar spine arthritis and bilateral lower 
extremity radiculopathy are contemplated by the applicable 
rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.  The Veteran has requested an 
extraschedular rating in his written statement, for example, 
in his June 2006 statement in support of claim.  While the 
Veteran's lumbar spine arthritis and related disabilities 
have impacted his employment, and he has been found disabled 
by SSA based on his lumbar radiculopathy and disc herniation, 
the extent to which these disabilities have effected his 
employment will be directly addressed in the adjudication of 
his claim for a TDIU which is being remanded.  Additional 
compensation in the form of an extra-schedular rating at this 
time is therefore is not warranted, as there is no indication 
that the Veteran's symptoms have otherwise rendered 
impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for any of the service-connected 
disabilities addressed herein is not warranted at this time.  
38 C.F.R. § 3.321(b)(1).

Petition to Reopen

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA will reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
such as the one in this case, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of 
record, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The Federal 
Circuit has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In July 1994, the RO denied the Veteran's claim for service 
connection for a left knee disability.  Although notified of 
this denial in a letter later that month, the Veteran did not 
appeal.  The decision therefore became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The RO's 1994 denial was based on the fact that the service 
treatment records (STRs) were negative for complaint of or 
treatment of a chronic left knee disability.  The evidence 
before the RO included the STRs and the Veteran's claim, 
which generally indicated that the Veteran injured his knees 
in service in 1990 (the Veteran was granted service 
connection for right knee strain in the July 1994 decision).  
The evidence since the July 1994 rating decision includes the 
Veteran's Board hearing testimony.  In that testimony, the 
Veteran gave a detailed description of injuring his left knee 
in service, jumping off of a machine he was operating and 
missing a step during an exercise (p. 7).  The Veteran is 
competent to testify to such in-service events.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
As the basis for the prior denial was the lack of evidence of 
an in-service chronic left knee disability and there was no 
evidence of in-service symptoms or treatment, this new 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, presuming the Veteran's 
credibility for the purposes of reopening, this evidence 
raises a reasonable possibility of substantiating the claim.  
As the evidence received since the July 1994 denial is thus 
new and material, reopening of the claim for service 
connection for a left knee disability is therefore warranted.


ORDER

The claim for an increased rating for lumbar spine arthritis 
is denied.

A rating of 20 percent, but no higher, is granted for left 
leg radiculopathy, subject to the regulations governing the 
payment of monetary awards.

A rating of 20 percent, but no higher, is granted for right 
leg radiculopathy, subject to the regulations governing the 
payment of monetary awards.

Reopening of the claim for service connection for a left knee 
disability is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent. 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

The Veteran has been diagnosed with a left knee disability, 
including left knee DJD on the February 2009 VA examination.  
As noted, the Veteran testified during the Board hearing that 
he injured his left knee during service.  He also testified 
during the hearing to left knee continuity of symptomatology 
since service (p. 8).  The February 2009 VA examiner, after 
reviewing the claims file, noted that the Veteran stated that 
he hurt his knees many times while in the military.  The 
examiner also noted that he did not see any reference or 
evidence that the Veteran had left knee pain during service.  
The VA examiner concluded that the Veteran's current DJD of 
the left knee is not related to service "as there is no 
evidence in the chart to support this claim."

The Board finds that the February 2009 VA examiner's opinion 
does not provide  a sufficient basis to decide the claim, 
because the examiner did not properly explain the reasons for 
her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations 
are whether the person opining is suitably qualified and 
sufficiently informed).  The statement that there is "no 
evidence in the chart to support the claim" appears to mean 
that the conclusion was based on a lack of medical evidence 
of an in-service left knee injury or a relationship between 
the current left knee DJD and service, including continuity 
of symptomatology.  However, the Veteran is competent to 
testify as to his observations, including in-service injuries 
and symptoms, and his testimony may not be rejected, as the 
February 2009 VA examiner appears to have done, merely 
because of an absence of contemporaneous medical evidence.  
See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 
1336.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (VA must consider all of the evidence of record, 
including lay evidence, and lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology).

As the only VA examination as to the etiology of the 
Veteran's left knee disability was thus inadequate, a remand 
is warranted for a new examination.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (once VA undertakes the effort 
to provide an examination when developing a service-
connection claim it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

As to the claim for a TDIU, at the time of the RO's most 
recent, March 2009 supplemental statement of the case, the 
Veteran was in receipt of service connection for tension 
headaches, rated 30 percent, lumbar spine arthritis, rated 20 
percent, bilateral lower extremity radiculopathy, each rated 
10 percent, and other disabilities rated noncompensable, for 
a combined rating of 60 percent.  When a Veteran is service-
connected for two or more disabilities, a TDIU may be 
assigned on a schedular basis where at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2009).  For the purposes of one 40 percent disability in 
combination, disabilities of both lower extremities, 
including the bilateral factor, are considered one 
disability.  38 C.F.R. §§ 4.16(a)(1), 4.26 (2009).  
Therefore, the Board's decision increasing the ratings for 
bilateral lower extremity radiculopathy has rendered the 
Veteran eligible for a TDIU on a schedular basis, as his 
bilateral lower extremity radiculopathy 20 percent ratings 
will be considered a 40 percent rating and his combined 
rating will be 70 percent when the Board's decision is 
implemented.  The RO has not, however, had the opportunity to 
consider the Veteran's claim for a TDIU on a schedular basis, 
as he did not previously meet the criteria for such 
consideration.  Consequently, the Board will remand the claim 
for consideration by the RO of this question in the first 
instance.

Accordingly, the claims for service connection for a left 
knee disability and for a TDIU are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his left knee disability.  
All indicated tests and studies should be 
conducted.

The claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.

The VA examiner should first identify all 
current left knee disabilities.  Then, as 
to each identified left knee disability, 
the examiner should indicate whether such 
disability is as least as likely as not 
(50 percent probability or more) related 
to an in-service left knee injury or 
anything else in service.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

The examiner must provide a rationale for 
each opinion expressed.

2.  Then, review any additional evidence 
and readjudicate the claim for service 
connection for a left knee disability.

3.  Readjudicate the claim for a TDIU, to 
include on a schedular basis.

If any benefit sought on appeal remains denied, issue a 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case. 
The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


